IN THE SUPREME COURT OF THE STATE OF DELAWARE

GLEN W. DUCOTE,                         §
                                        §
      Defendant Below,                  §   No. 354, 2014
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for New Castle County
                                        §   Cr. ID No. 0305001806
      Plaintiff Below,                  §
      Appellee.                         §

                            Submitted: September 3, 2014
                            Decided: September 30, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                     ORDER

      This 30th day of September 2014, after careful consideration of the

appellant’s opening brief, the appellee’s motion to affirm, and the record below,

we find it manifest that the judgment below should be affirmed on the basis of the

Superior Court’s order, dated June 6, 2014, adopting the well-reasoned report and

recommendations of the Commissioner, dated April 3, 2014. The Superior Court

did not err in concluding that the appellant’s third motion for postconviction relief

was procedurally barred and that the appellant had failed to overcome the

procedural hurdles.      The Superior Court also did not err in holding that the

appellant was not entitled to appointment of counsel on his third motion for
postconviction relief and that he had not established good cause for appointment of

counsel.

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgments of the Superior Court are AFFIRMED.

                                            BY THE COURT:

                                            /s/ Henry duPont Ridgely
                                            Justice




                                        2